DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s “Amendment” filed on 12/14/2021 has been considered.
Claims 1-5, 7, 11-13, and 15-16 are amended. Claims 8-10 and 17 are canceled. Claims 1-7, 11-13, and 15-16 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0198001 to Sarma et al., in view of U.S. Patent Application Publication No. 2017/0064667 to Mycek et al.
With regard to claim 1, Sarma discloses a method for locating electronic shelf labels in a sales area, said sales area having a plurality of electronic shelf labels  distributed in said sales area, each of said electronic shelf labels being associated with an item, each of said electronic shelf labels being provided with a label identifier specific thereto, said sales area comprising a plurality of radiofrequency beacons configured to simultaneously transmit radio signals which are carriers of information on their transmission times, the expected arrangement of the electronic shelf labels in the sales area being described by a planogram configured to comprise association data between each of a plurality of label identifiers and an expected position within gondolas of the sales area, said method comprising the following steps (Fig. 1, paragraphs 24, 34-37,  The first plurality of RFID beacon location tags 102 are strategically placed throughout the retail floor space 100, attached to shelving and other structures at pre-determined fixed positions. Each RFID beacon location tag 102 is associated with a unique RF tag identifier ("Tag ID"). RFID asset identification tags 104 are placed on various assets to be tracked and/or located throughout the retail floor space 100. Depending on the application, the RFID tags 102, 104 may store therein a retail SKU number, a unique serial number identifying the item, or both. RFID asset identification tags 104 can be considered as “each of said electronic shelf labels (1) being associated with an item” and a unique serial number identifying the item can be considered as “a label identifier”. The first plurality of RFID beacon location tags 102 is considered as “a plurality of radiofrequency beacons (4)”. Examiner notes that RF signals transmitted from the plurality of RFID beacon location tags to the RFID interrogation device can be considered as “radio signals (S1)”. It’s well known that the setting and timing of transmitting radio signal for active RFID tags can be arranged/modified/designed to be synchronized): 
at an acquisition time: a portable terminal provided with a radiofrequency location module receives the radio signals simultaneously transmitted by the radiofrequency beacons and determines data derived from the radio signals by means of said 
the portable terminal acquires the identifier of an electronic shelf label from said electronic shelf label (Fig. 2-3, paragraphs 34-37 and 47, The mobile RFID interrogation reader/writer device 106 is configured to send radio frequency signals to the passive RFID beacon location tags 102 and the passive RFID asset identification tags 104, to interrogate them. It is appreciated that the RFID interrogation reader/writer device 106 operates as both a transmitter and receiver. Thus, an interrogation signal emitted by the mobile RFID interrogation reader/writer device 106 activates a tag so that it can respond to the mobile RFID interrogation reader/writer device 106 with the tag information. In this way the mobile RFID interrogation reader/writer device 106 operates as a data collection device by receiving data from the RFID tags. In embodiments that use active RFID tags containing a battery, an RF signal can be sent to the RFID interrogation device without having to first transmit an interrogation signal to the tag. The mobile RFID interrogation reader/writer device 106 operates in these scenarios simply as a 
the portable terminal transmits to a central computer server the label identifier acquired at the acquisition time and the data derived from the signals received at the acquisition time, the central computer server determines association data between the electronic shelf label identified by the label identifier and one position of said electronic shelf label determined from the data derived from the radio signals received at the acquisition time, the position thus determined being specific to said electronic shelf label (Fig. 2-4, paragraphs 49-51, 57, and 62, At step 312, the detection information transmitted from the first RFID beacon location tag 102-7 is wirelessly transmitted back to the RFID mobile reader/writer device 106 using an RFID protocol. At step 314, the detection information obtained by the RFID mobile reader/writer device 106 from the first RFID beacon location tag 102-7 is wirelessly forwarded from the RFID mobile reader/writer device 106 to the host computer 150 as the RFID mobile reader/writer device 106 continues its movement in the direction D', it wirelessly and sequentially detects multiple RFID asset identification tags, namely, asset identification tags 104-1, 104-2, 104, 3 and 104-4, subsequent to the detection of the first RFID beacon location tag 102-7. At step 328, upon detecting the second beacon location tag 102-13, a software program 135, resident in host computer 150, attempts to infer the location of assets attached to the detected asset identification tags 104-1, 104-2, 104, 3 and 104-4. At step 401, software program 135 of host computer 150 performs a table look-up using a previously created correlation table. Recall from step 304 above that correlation table I was created, associating each RFID beacon location tag's 102 "Tag ID" with its 
However, Sarma does not disclose wherein the radiofrequency location module measures the reception times of the radio signals simultaneously transmitted by the radiofrequency beacons and wherein: the radiofrequency location module determines the location of the portable terminal from the radio signals transmitted by the radiofrequency beacons by measuring the propagation time of the respective signals of said radiofrequency beacons, the data derived from the radiofrequency signals being position data, or wherein: the data derived from the radiofrequency signals are the reception time of said signals measured by the radiofrequency location module, and the location of the portable terminal is determined by the central computer server from said reception time.
However, Mycek teaches wherein the radiofrequency location module measures the reception times of the radio signals simultaneously transmitted by the radiofrequency beacons and wherein: the radiofrequency location module determines the location of the portable terminal from the radio signals transmitted by the radiofrequency beacons by measuring the propagation time of the respective signals of said radiofrequency beacons, the data derived from the radiofrequency signals being position data, or wherein: the data derived from the radiofrequency signals are the reception time of said signals measured by the radiofrequency location module, and the location of the portable terminal is determined by the central computer server from said reception time ( Signal information is preferably descriptive of the signal transmitted by a given beacon and/or received by a mobile device, and can include beacon signal quality measures, signal phase (e.g., at receipt, transmission, etc.), amplitude, receipt time, transmission time (e.g., extracted from the beacon information), or any other suitable information. Examples of beacon signal quality measures include received signal strength indication (RSSI), bit error rate (BER), Phase of Arrival (POA), Time of Arrival (TOA), Frequency of Arrival (FOA), or any other suitable characterization of the beacon signal quality. Beacon information for each beacon can be stored for one or more timepoints and/or receiving devices by the beacon database, or otherwise stored. In a second variation, the beacons can include venue beacons 140 that function to identify a substantially fixed (e.g., mounted to, coupled to, etc.) a physical location within a physical space (e.g., the venue surfaces, such as walls, floors, etc.). In particular, the venue beacons function to provide signals (e.g., high-power signals, venue beacon signals, etc.) to the tracking module that may be used to track the location of mobile devices relative to the venue beacons. The venue beacons preferably correspond to locations within a particular venue (e.g., a room, an office, a house, a stadium, etc.) such that the location of mobile devices relative to the venue beacons can be translated into a location relative to the venue. In another example, multiple venue beacons can be placed over various regions of the window of a display case within a bakery such that, when a user enters the bakery with his mobile computing device, the mobile device and 300 (tracking module) can optionally determine the position of the mobile device by trilateration using signals from the venue beacons, Fig. 8-10, and paragraphs 47, 50-51, and 55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Sarma to include, wherein the radiofrequency location module measures the reception times of the radio signals simultaneously transmitted by the radiofrequency beacons and wherein: the radiofrequency location module determines the location of the portable terminal from the radio signals transmitted by the radiofrequency beacons by measuring the propagation time of the respective signals of said radiofrequency beacons, the data derived from the radiofrequency signals being position data, or wherein: the data derived from the radiofrequency signals are the reception time of said signals measured by the radiofrequency location module, and the location of the portable terminal is determined by the central computer server from said reception time, as taught in Mycek, in order to track retail assets or inventory (e.g., products for sale) in a retail context (Mycek, paragraph 25).
With regard to claim 2, Sarma discloses the portable terminal also acquires an identifier of an item associated with the electronic shelf label and transmits said item identifier to the central computer server as well as the label identifier and the data derived from the radio signals received at the acquisition time, and the central computer 
With regard to claim 3, Sarma discloses the determined position for the electronic shelf label is determined, among predefined spots, as the nearest spot to the portable terminal (Fig. 2-4, Table 1, paragraphs 49-51, 57, and 62-62, Process 400 is described in accordance with the instant example directed to attempting to infer the location of assets attached to the detected asset identification tags 104-1, 104-2, 104, 3 and 104-4, at step 328 of process 300.).  
With regard to claim 4, Sarma discloses the determined position for the electronic shelf label is defined as the combination of a reference of the gondola, a number of a shelf and a distance along a rail (Table 1, Fig. 2-4, paragraphs 63 and 67, Examiner notes that the strength of a signal received by the potable terminal is related to the distance between the tag and the portable terminal, therefore, it’s well known that the position determination method is related to a distance. Shelf location table which includes shelf reference location and shelf number is used to retrieve the location of this tag).  
With regard to claim 5, Sarma discloses each electronic shelf label is provided with a radiofrequency peripheral device and the portable terminal acquires the identifier of the electronic shelf label by establishing a radiofrequency communication with said electronic shelf label (Fig. 1, paragraphs 18 and 35-37, RFID location transponders and RFID asset tracking transponders can be considered as “a radiofrequency peripheral device”).  
claim 6, Sarma discloses the radiofrequency peripheral device comprises an antenna and an NFC-type (Near Field Communication) electronic chip (paragraphs 24 and 34, A system comprises of a first set of passive near-field RFID tags. the RFID tags are small integrated circuits connected to an antenna that can respond to an interrogating RF signal with simple identifying information).  
With regard to claim 7, Sarma discloses each electronic shelf label is provided with an element for visually representing the label identifier, and the portable terminal comprises an optical reader adapted to read said visual representation element and acquire the label identifier (paragraph 37, For example, the asset tag may comprise a surface coating of epoxy or other glue adhesive enabling the tag to be affixed to an article, package, or package skid. In another embodiment, the RFID asset identification tags 104 may be printed onto the various assets.).  
With regard to claim 11, Sarma discloses the sales area includes a plurality of gondolas carrying the electronic shelf labels, said gondolas defining aisles therebetween, and radiofrequency beacons are arranged in the extension of aisles of the sales area (Fig. 1-2, paragraphs 36-36).  
With regard to claim 12, Sarma discloses for each of a plurality of aisles, a radiofrequency beacon is arranged on each side of the extension of the aisle (Fig. 1-2, paragraphs 36-36).  
With regard to claim 13, Sarma discloses wherein the radiofrequency beacons emit pulses over a frequency band greater than 500 MHz according to the Ultra wideband technique (It’s well known that ultra-wideband is a technology for transmitting information across a wide bandwidth (>500 MHz)).  
claim 15, Sarma discloses a system for locating electronic shelf labels in a sales area, said sales area having a plurality of electronic shelf labels distributed in said sales area, each of said electronic shelf labels being associated with an item, each of said electronic shelf labels being provided with a label identifier specific thereto (Fig. 1, paragraphs 35-37), said system comprising: 
a central computer server, comprising a planogram configured to comprise association data between each of a plurality of label identifiers and an expected position within gondolas of the sales area, a plurality of radiofrequency beacons configured to simultaneously transmit radio signals which are carriers of information on their transmission times, a portable terminal provided with a radiofrequency location module configured to receive, at an acquisition time, the radio signals simultaneously transmitted by the radiofrequency beacons and determine data derived from the radio signals by means of said radiofrequency location module, the portable terminal being further adapted to acquire, at the acquisition time, an identifier of an electronic shelf label from said electronic shelf label, and to transmit to the central computer server the label identifier acquired at the acquisition time and the data derived from the radio signals received at the acquisition time, the central computer server being configured to determine association data in the planogram between the electronic shelf label identified by the label identifier and one position of said electronic shelf label determined from the data derived from the radio signals received at the acquisition time, the position thus determined being specific to said electronic shelf label (Fig. 2-4, paragraph 24, 34-37, 47, 49-51, 57, 62-64, and 67).  
However, Sarma does not disclose wherein the radiofrequency location module measures the reception times of the radio signals simultaneously transmitted by the radiofrequency beacons and wherein: the radiofrequency location module determines the location of the portable terminal from the radio signals transmitted by the radiofrequency beacons by measuring the propagation time of the respective signals of said radiofrequency beacons, the data derived from the radiofrequency signals being position data, or wherein: the data derived from the radiofrequency signals are the reception time of said signals measured by the radiofrequency location module, and the location of the portable terminal is determined by the central computer server from said reception time.
However, Mycek teaches wherein the radiofrequency location module measures the reception times of the radio signals simultaneously transmitted by the radiofrequency beacons and wherein: the radiofrequency location module determines the location of the portable terminal from the radio signals transmitted by the radiofrequency beacons by measuring the propagation time of the respective signals of said radiofrequency beacons, the data derived from the radiofrequency signals being position data, or wherein: the data derived from the radiofrequency signals are the reception time of said signals measured by the radiofrequency location module, and the location of the portable terminal is determined by the central computer server from said reception time (Fig. 8-10, and paragraphs 47, 50-51, and 55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Sarma to include, wherein the radiofrequency location module measures the reception times of the radio signals simultaneously transmitted by the radiofrequency beacons and wherein: the radiofrequency location module determines the location of the portable terminal from the radio signals transmitted by the radiofrequency beacons by measuring the propagation time of the respective signals of said radiofrequency beacons, the data derived from the radiofrequency signals being position data, or wherein: the data derived from the radiofrequency signals are the reception time of said signals measured by the radiofrequency location module, and the location of the portable terminal is determined by the central computer server from said reception time, as taught in Mycek, in order to track retail assets or inventory (e.g., products for sale) in a retail context (Mycek, paragraph 25).
With regard to claim 16, Sarma discloses the central computer server is configured to determine a position of the electronic shelf label corresponding to the combination of a gondola reference, a number of a shelf and a distance along a rail (Table 1, Fig. 2-4, paragraphs 63 and 67).  
Response to Arguments
Applicants' arguments filed on 12/14/2021 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose wherein the radiofrequency location module measures the reception times of the radio signals simultaneously transmitted by the radiofrequency beacons and wherein: the radiofrequency location module determines the location of the portable terminal from the radio signals transmitted by the radiofrequency beacons by measuring the propagation time of the respective signals of said radiofrequency beacons, the data derived from the radiofrequency signals being position data, or wherein: the data derived from the radiofrequency signals are the reception time of said signals measured by the radiofrequency location module, and the location of the portable terminal is determined by the central computer server from said reception time”.
Examiner directs Applicants' attention to the office action above.


Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.